DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim(s) 31, 35, 40 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by disclosed prior art Noorshams et al., US 2016/0066157 A1 (Noorshams hereinafter).
Here is how the reference teach the claims.
Regarding claim 31, Noorshams discloses a method, performed by a target device, for handling positioning of the target device (FIG. 1 is block diagram illustrating an exemplary operating environment in which embodiments of Sensor and Radio Positioning (SRP) may be practiced; see Noorshams, paragraph [0009]), wherein the method comprises:
obtaining, from a network node, a sensor reporting configuration (At block 505, the embodiment (for example, SRP) receives a reference radio signal from a transmitter with unknown absolute position; see Noorshams, paragraph [0044], here reference radio signal is interpreted as sensor reporting configuration); 
obtaining sensor measurements (At block 515, the embodiment receives mobile device motion sensor data. For example, motion sensor data received from one or more sensor data feeds of the mobile device (for example, mobile sensors 231); see Noorshams, paragraph [0047]);
determining a reporting scope based on the sensor measurements according to the sensor reporting configuration (At block 520, the embodiment estimates a position of the mobile device based on the mobile device motion sensor data. In one embodiment, the mobile device may determine displacement (for example, distance and direction) 
sending, to the network node, a measurement report comprising the sensor measurements according to the reporting scope (In one embodiment, SRP may include an aggregator (for example, SRP aggregator 335) to process the range measurements, displacement estimates, and initialize position data. The SRP aggregator may output transmitter position(s) 340 and mobile device position(s) 345; see Noorshams, paragraph [0042]).
Regarding claim 35, Noorshams discloses a method, performed by a network node, for handling positioning of a target device (FIG. 1 is block diagram illustrating an exemplary operating environment in which embodiments of Sensor and Radio Positioning (SRP) may be practiced; see Noorshams, paragraph [0009]), wherein the method comprises:
sending, to the target device, a sensor reporting configuration (At block 505, the embodiment (for example, SRP) receives a reference radio signal from a transmitter with unknown absolute position; see Noorshams, paragraph [0044], here reference radio signal is interpreted as sensor reporting configuration); and
obtaining, from the target device, a measurement report comprising sensor measurements according to a reporting scope (In one embodiment, SRP may include an aggregator (for example, SRP aggregator 335) to process the range measurements, 
Regarding claim 40, Noorshams discloses a target device, for performing a method for determining a location of the target device, wherein the target device (FIG. 1 is block diagram illustrating an exemplary operating environment in which embodiments of Sensor and Radio Positioning (SRP) may be practiced; see Noorshams, paragraph [0009]) is configured to:
obtain, from a network node, a sensor reporting configuration (At block 505, the embodiment (for example, SRP) receives a reference radio signal from a transmitter with unknown absolute position; see Noorshams, paragraph [0044], here reference radio signal is interpreted as sensor reporting configuration); 

determine a reporting scope based on the obtained sensor measurements according to the obtained sensor reporting configuration (At block 520, the embodiment estimates a position of the mobile device based on the mobile device motion sensor data. In one embodiment, the mobile device may determine displacement (for example, distance and direction) estimates from a prior mobile device position; see Noorshams, paragraph [0048]. Also see Fig. 5, steps 505, 515 and 520. Also see abstract, “A reference radio signal is received from a transmitter with an unknown absolute position and a reference range measurement is calculated”, i.e., displacement estimates or reporting scope is estimated based on the sensor data (or measurement) according to the reference radio signal); and
send, to the network node, a measurement report comprising the sensor measurements according to the determined reporting scope (In one embodiment, SRP may include an aggregator (for example, SRP aggregator 335) to process the range measurements, displacement estimates, and initialize position data. The SRP aggregator may output transmitter position(s) 340 and mobile device position(s) 345; see Noorshams, paragraph [0042]).
Regarding claim 44, Noorshams discloses a network node, for performing a method for determining a location of a target device (Method, hardware, device, computer program, and apparatus for positioning mobile devices in unmapped locations based on 
send, to the target device, a sensor reporting configuration (At block 505, the embodiment (for example, SRP) receives a reference radio signal from a transmitter with unknown absolute position; see Noorshams, paragraph [0044], here reference radio signal is interpreted as sensor reporting configuration); and
obtain, from the target device, a measurement report comprising sensor measurements according to a reporting scope (In one embodiment, SRP may include an aggregator (for example, SRP aggregator 335) to process the range measurements, displacement estimates, and initialize position data. The SRP aggregator may output transmitter position(s) 340 and mobile device position(s) 345; see Noorshams, paragraph [0042]”) determined by the target device based on the sent sensor reporting configuration (At block 520, the embodiment estimates a position of the mobile device based on the mobile device motion sensor data. In one embodiment, the mobile device may determine displacement (for example, distance and direction) estimates from a prior mobile device position; see Noorshams, paragraph [0048]. Also see Fig. 5, steps 505, 515 and 520. Also see abstract, “A reference radio signal is received from a transmitter with an unknown absolute position and a reference range measurement is calculated”, i.e., displacement estimates or reporting scope is estimated based on the sensor data (or measurement) according to the reference radio signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 32, 36, 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Noorshams et al., US 2016/0066157 A1 (Noorshams hereinafter), in view of Yiu et al., US 2020/0033849 A1 (Yiu hereinafter).
Here is how the reference teach the claims.
Regarding claims 32, 36, 41 and 45, Noorshams discloses the method according to claim 31, the method according claim 35, the target device according to claim 40 and the network node according to claim 44. 
Noorshams does not explicitly disclose the following features.
Regarding claim 32, wherein the method further comprises:
obtaining, from the network node, a capability request associated to sensor reporting; and providing, to the network node, capability information associated to sensor reporting.
Regarding claim 36, wherein the method further comprises: 
sending, to the target device, a capability request associated to sensor reporting; and
obtaining, from the target device, capability information associated to sensor reporting.
Regarding claim 41, wherein the target device is further configured to:
obtain, from the network node, a capability request associated to sensor reporting; and
provide, to the network node, capability information associated to sensor reporting.
Regarding claim 45, wherein the network node is further configured to:
send, to the target device, a capability request associated to sensor reporting; and

In the same field of endeavor (e.g., communication system) Yiu discloses a method for signalling capability and interference control between a base station and a user equipment in an aerial vehicle that comprises the following features.
Regarding claim 32, wherein the method further comprises:
obtaining, from the network node, a capability request associated to sensor reporting (In FIG. 4A, the base station 4020 may transmit a UE capability enquiry message 4030 to the AV-UE 4010 to request capability information; see Yiu, paragraph [0120]); and providing, to the network node, capability information associated to sensor reporting (The AV-UE 4010 may respond to the request with a UE capability information message 4040 and, based on the capability information, the base station 4020 may transmit a measurement configuration message 4050; see Yiu, paragraph [0120]).
Regarding claim 36, wherein the method further comprises: 
sending, to the target device, a capability request associated to sensor reporting (In FIG. 4A, the base station 4020 may transmit a UE capability enquiry message 4030 to the AV-UE 4010 to request capability information; see Yiu, paragraph [0120]); and
obtaining, from the target device, capability information associated to sensor reporting (The AV-UE 4010 may respond to the request with a UE capability information message 4040 and, based on the capability information, the base station 4020 may transmit a measurement configuration message 4050; see Yiu, paragraph [0120]).
Regarding claim 41, wherein the target device is further configured to:

provide, to the network node, capability information associated to sensor reporting (The AV-UE 4010 may respond to the request with a UE capability information message 4040 and, based on the capability information, the base station 4020 may transmit a measurement configuration message 4050; see Yiu, paragraph [0120]).
Regarding claim 45, wherein the network node is further configured to:
send, to the target device, a capability request associated to sensor reporting (In FIG. 4A, the base station 4020 may transmit a UE capability enquiry message 4030 to the AV-UE 4010 to request capability information; see Yiu, paragraph [0120]); and
obtain, from the target device, capability information associated to sensor reporting (The AV-UE 4010 may respond to the request with a UE capability information message 4040 and, based on the capability information, the base station 4020 may transmit a measurement configuration message 4050; see Yiu, paragraph [0120]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yiu regarding signalling capability and interference control between a base station and a user equipment in an aerial vehicle into the method related to performing mobile device positioning of Noorshams. The motivation to do so is to transmit a measurement configuration to establish a trigger event based on a height or other measurement to instruct the AV-UE to transmit a measurement report to the base station (see Yiu, abstract).

Allowable Subject Matter
Claims 33-34, 37-39, 42-43 and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/30/2021